Exhibit 10.44
SAFETY NATIONAL CASUALTY CORPORATION
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) has been entered into as of
the 14th day of February, 2008 by and between Safety National Casualty
Corporation, a Missouri stock insurance corporation (the “Company”), and Mark A.
Wilhelm, an individual and resident of the State of Missouri (the “Executive”).
RECITALS
     The Board of Directors of the Company (the “Board”) has determined that it
is in the best interests of the Company and its sole shareholder to reinforce
and encourage the continued attention and dedication of the Executive to the
Company as a member of the Company’s management and to assure that the Company
will have the continued dedication of the Executive. The Board desires to
provide for the continued employment of the Executive on the terms hereof, and
the Executive is willing to commit himself to continue to serve the Company.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.
IT IS AGREED AS FOLLOWS:
Section 1: Definitions and Construction.
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following words and phrases, whether or not capitalized, shall
have the meanings specified below, unless the context plainly requires a
different meaning.
     1.1(a) “Board” means the Board of Directors of the Company.
     1.1(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     1.1(c) “Company Management” includes Duane A. Hercules, Terrence T.
Schoeninger, Gerald R. Scott, and Mark A. Wilhelm, or such of them as are then
serving as executives or officers of the Company; provided that, in the case of
Sections 3.3 and 3.5, such term shall not include the Executive., or such of
them as are then serving as executives or officers of the Company; provided
that, in the case of Sections 3.3 and 3.5, such term shall not include the
Executive.
     1.1(d) “Employment Period” means the period beginning on the Effective Date
and ending on December 31, 2012.
     1.1(e) “Effective Date” shall mean January 1, 2008.

 



--------------------------------------------------------------------------------



 



     1.1(f) “Term” means the period that begins on the Effective Date and ends
on the earlier of: (i) the close of business on December 31, 2012 or the close
of business on the last day of any Renewal Term (as hereinafter defined), if
applicable, or (ii) the Date of Termination as defined in Section 3.7.
     1.2 Gender and Number. When appropriate, pronouns in this Agreement used in
the masculine gender include the feminine gender, words in the singular include
the plural, and words in the plural include the singular.
     1.3 Headings. All headings in this Agreement are included solely for ease
of reference and do not bear on the interpretation of the text. Accordingly, as
used in this Agreement, the term “Section” means the text that accompanies the
specified Section of this Agreement.
Section 2: Terms and Conditions of Employment.
     2.1 Period of Employment. Throughout the Term, the Executive shall remain
in the employ of the Company in accordance with the terms and provisions of this
Agreement.
     2.2 Positions and Duties.
     2.2(a) Throughout the Term, the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be commensurate in all material respects with those
assigned to, or held and exercised by, the Executive on the Effective Date,
subject to the modification thereof on or about April 1, 2008 pursuant to the
Company’s management succession plan as described in the press release issued by
the Company’s indirect parent company, Delphi Financial Group, Inc. (“Delphi”),
on June 19, 2007.
     2.2(b) Throughout the Term (but excluding any periods of vacation and sick
leave to which he is entitled), the Executive shall devote full attention and
time during normal business hours to the business and affairs of the Company and
shall use his best efforts to perform faithfully and efficiently such
responsibilities as are assigned to him under or in accordance with this
Agreement; provided that, it shall not be a violation of this paragraph for the
Executive to (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures or fulfill speaking engagements, or (iii) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.
     2.3 Situs of Employment. Throughout the Term, the Executive’s services
shall be performed at the headquarters and operations center of the Company
which shall be located within a five (5) mile radius of the office in St. Louis,
Missouri where the Executive was employed on the Effective Date.
     2.4 Compensation. The Executive’s annual compensation and other benefits
described in this Section 2.4 shall be provided by the Company.

2



--------------------------------------------------------------------------------



 



     2.4(a) Annual Base Salary. For the first calendar year within the Term, the
Executive shall receive an annual base salary of six hundred thirty-three
thousand one hundred and ninety-five Dollars ($633,195), which shall be paid in
equal or substantially equal biweekly installments. During the Term, the annual
base salary payable to the Executive shall be reviewed thereafter by the Board
and the Compensation Committee of the Board of Directors of Delphi (the “Delphi
Committee”) as deemed appropriate by such committee, at least annually and may
be adjusted upward as a result of such review, provided, however that such
annual base salary shall not be reduced after any increase thereof. “Annual Base
Salary” as used herein shall mean the annual base salary in effect for the
then-current year.
     2.4(b) Discretionary Performance Bonus. In addition to the Annual Base
Salary, the Executive shall be eligible to receive an annual Performance Bonus,
the payment of any such bonus and the amount thereof to be in the sole and
complete discretion of the Board, subject to the review and approval thereof by
the Delphi Committee, to extent deemed appropriate by such committee. Any annual
Performance Bonus shall be paid in cash in a lump sum after the end of the
calendar year for which such bonus is paid no later than March 15 following such
calendar year, unless deferred at the Executive’s option in accordance with the
provisions of any applicable deferred compensation plan of the Company or its
subsidiaries in effect from time to time.
     2.4(c) Christmas Bonus. In addition to the Annual Base Salary and any
Performance Bonus, the Executive shall be awarded an annual Christmas Bonus in
an amount equal to 1/24th of the Annual Base Salary.
     2.4(d) Incentive, Savings and Retirement Plans. Throughout the Term, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans generally available to other peer executives of the Company.
     2.4(e) Welfare Benefit Plans. Throughout the Term (and thereafter, to the
extent provided in Section 4.1(c)), the Executive and/or the Executive’s family,
as the case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company or by Delphi with respect to the employees of the Company
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent generally available to
other peer executives of the Company.
     2.4(f) Expenses. Throughout the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies, practices and procedures generally
applicable to other peer executives of the Company.
     2.4(g) Fringe Benefits. Throughout the Term, the Executive shall be
entitled to such fringe benefits as generally are provided as of the Effective
Date to other peer executives of the Company, including, without limitation, as
of the date hereof

3



--------------------------------------------------------------------------------



 



reimbursement for the dues incurred by the Executive in connection with
professional associations, societies and organizations which the Executive and
the Company deem appropriate for the performance of his duties hereunder.
     2.4(h) Office and Support Staff. Throughout the Term, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, at least equal to those
generally provided to other peer executives of the Company.
     2.4(i) Vacation. Throughout the Term of this Agreement, the Executive shall
be entitled to paid vacation at least equal to plans, policies, programs and
practices generally provided with respect to other peer executives of the
Company.
Section 3. Termination of Employment.
     3.1 Death. The Executive’s employment shall terminate automatically upon
the Executive’s death during the Employment Period.
     3.2 Disability. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive a Notice
of Termination (as defined in Section 3.6). In such event, the Executive’s
employment with the Company shall terminate effective on the thirtieth (30th)
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the thirty (30) days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall have the meaning set
forth in the Company’s then-current long-term disability policy or, if no such
policy is then in effect, “Disability” shall mean that the Executive has been
unable to perform the services required of the Executive hereunder on a
full-time basis for a period of one hundred eighty (180) consecutive business
days by reason of a physical and/or mental condition which has been certified by
a physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).
     3.3 Termination for Cause. Upon the unanimous recommendation of the Company
Management, the Board may terminate the Executive’s employment during the
Employment Period for “Cause”, which shall mean termination based upon (i) the
Executive’s willful and continued failure to perform substantially his duties
with the Company (other than as a result of incapacity due to physical or mental
condition), after a demand for substantial performance is delivered to him by
the Company Management, which specifically identifies the manner in which the
Executive has not substantially performed his duties, (ii) the Executive’s
willful commission of misconduct which is materially injurious to the Company,
monetarily or otherwise, (iii) the Executive’s material breach of any provision
of this Agreement, (iv) the Department of Insurance of the State of Missouri or
the regulatory authority in any state in which the Company may then be
domiciled, issues a written recommendation, direction or order which prohibits
the Executive from continuing to serve as an executive officer of the Company;
or (v) the Executive’s conviction of or plea of nolo contendere to a felony,
provided that any right of

4



--------------------------------------------------------------------------------



 



appeal has been exercised or has lapsed. For purposes of this paragraph, no act
or failure to act on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, without good faith and without reasonable belief
that the act or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until (i) he receives a Notice of Termination
(as defined in Section 3.6) from the Company Management, (ii) he is given the
opportunity, with counsel, to be heard before the Company Management, and
(iii) the Company Management finds, in its good faith opinion, that the
Executive was guilty of the conduct set forth in the Notice of Termination.
     3.4 Good Reason. The Executive may terminate his employment with the
Company for “Good Reason”, which shall mean termination based upon:
     (i) the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2.2 or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose any action not taken in bad faith and which is remedied by the
Company within thirty (30) days after receipt of written notice thereof given by
the Executive;
     (ii) (a) the failure by the Company or any affiliate of the Company to
continue in effect any benefit or compensation plan, stock ownership plan, life
insurance plan, health and accident plan or disability plan to which the
Executive is entitled as specified in Section 2.4 such that any or all of such
failures shall materially and adversely affect the Executive’s benefits or
compensation hereunder taken as a whole unless any such discontinuation of any
such benefit or plan is applicable to all Company executives, (b) the taking of
any action by the Company which would adversely affect the Executive’s
participation in, or materially reduce the Executive’s benefits under, any plans
described in Section 2.4 such that the taking of any such action or actions
shall materially and adversely affect the Executive’s benefits or compensation
hereunder taken as a whole unless any such reduction in benefits is applicable
to all plan participants, or deprive the Executive of any material fringe
benefit enjoyed by the Executive as described in Section 2.4(g), or (c) the
failure by the Company to provide the Executive with the number of paid vacation
days to which the Executive is entitled as described in Section 2.4(i) such that
any or all of such failures shall materially and adversely affect the
Executive’s benefits or compensation hereunder taken as a whole, excluding any
failure or action of the type described in the preceding clauses (a), (b) or
(c), if such failure or action is remedied by the Company within thirty
(30) days after receipt of written notice thereof given by the Executive;
     (iii) the Company’s requiring the Executive to be based at any office or
location other than as described in Section 2.3, unless remedied by the Company
within thirty (30) days after receipt of written notice thereof given by the
Executive;

5



--------------------------------------------------------------------------------



 



     (iv) a material breach by the Company of any provision of this Agreement,
unless remedied by the Company within thirty (30) days after receipt of written
notice thereof given by the Executive; or
     (v) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement, unless remedied by the
Company within thirty (30) days after receipt of written notice thereof given by
the Executive.
     3.5 Annual Termination Option. With the unanimous consent of the Company
Management, the Board may terminate the Executive’s employment hereunder upon
its determination that the Executive has failed to satisfactorily perform his
duties hereunder as an executive of the Company (the “Annual Termination
Option”) by giving the Executive Notice of Termination (as defined in Section
3.6), which notice will be signed on behalf of the Board and by each member of
the Company Management and shall be given not more than fifteen days prior to
the first day of January of the then current year of the Term and not less than
ten days prior to such first day of January, which termination shall become
effective on December 31 of the then current year.
     3.6 Notice of Termination. Any termination by the Company for Cause or
Disability, or by the Executive for or without Good Reason, shall be
communicated by Notice of Termination to the other party, given accordance with
Section 7.1. For purposes of this Agreement, a “Notice of Termination” means a
written notice which, except as otherwise provided for herein, (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the Date of
Termination (which date shall be not more than fifteen (15) days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.
     3.7 Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for or
without Good Reason, the Date of Termination shall be the date of receipt by the
Executive or the Company, as applicable, of the Notice of Termination or any
later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, (iii) if the Executive’s employment is
terminated pursuant to the Annual Termination Option, the Date of Termination
shall be December 31 of the then current year or (iv) if the Executive’s
employment is terminated by the Company other than for Cause, Death, Disability
or pursuant to the Annual Termination Option, the Date of Termination shall be
the date of receipt of the Notice of Termination.

6



--------------------------------------------------------------------------------



 



Section 4: Certain Benefits Upon Termination.
     4.1 Termination for Good Reason or Other Than For Cause. If, during the
Employment Period: (i) the Company shall terminate the Executive’s employment
other than for Cause (except where such termination is pursuant to the Annual
Termination Option), or (ii) the Executive shall terminate employment with the
Company for Good Reason, the Executive shall be entitled to the benefits
provided below:
     4.1(a) “Accrued Obligations”: Five (5) business days after the Date of
Termination, the Company shall pay to the Executive the sum of the Executive’s
Annual Base Salary through the Date of Termination to the extent not previously
paid, and any accrued vacation pay; in each case to the extent not previously
paid.
     4.1(b) “Lump Sum Payment”: Subject to Section 7.7 hereof, five business
days after the Date of Termination, the Company shall make a lump-sum cash
payment to the Executive in an amount equal to the Executive’s base salary that
the Executive would be entitled to receive from the Company for the longer of:
(i) the remainder of the Employment Period or (ii) 18 months, at the rate of the
then-current Annual Base Salary of the Executive.
     4.1(c) “Welfare Benefit Continuation”: For at least the longer of: (i) the
remainder of the Employment Period or (ii) 18 months after the Date of
Termination, or for such longer period as any plan, program, practice or policy
may provide or as otherwise set forth herein, the benefits to the Executive
and/or the Executive’s family at least equal to those which would have been
provided to them in accordance with the plans, programs, practices and policies
described in Section 2.4(e) shall continue as if the Executive’s employment had
not been terminated, in accordance with the plans, practices, programs or
polices of the Company as those provided generally to other peer executives and
their families; provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer-provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until the end of the Employment Period and to have retired on
the last day of such period.
     4.1(d) “Other Benefits”: To the extent not previously paid or provided, the
Company shall timely pay or provide to the Executive and/or the Executive’s
family any other amounts or benefits required to be paid or provided for which
the Executive and/or the Executive’s family is currently participating and is
eligible to receive pursuant to this Agreement and under any plan, program,
policy or practice or contract or agreement of the Company provided generally to
other peer executives and their families, including any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon).

7



--------------------------------------------------------------------------------



 



     4.2 Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations (as defined in
Section 4.1(a)) (which shall be paid to the Executive’s estate or beneficiary,
as applicable, in a lump sum in cash five (5) days after the Date of
Termination), (ii) payment of the current Annual Base Salary to the Executive’s
estate or beneficiary, as applicable, for a period of six months from the date
of death as would have been paid to the Executive had the Executive remained in
the Company’s employ throughout such six-month period and (iii) the timely
payment or provision of Other Benefits (as defined in Section 4.1(d)), including
death benefits pursuant to the terms of any plan, policy or arrangement of the
Company.
     4.3 Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for
(i) payment of Accrued Obligations (as defined in Section 4.1(a)) (which shall
be paid to the Executive in a lump sum in cash five (5) days after the Date of
Termination), (ii) if and only if there is no long-term disability plan covering
the Executive, payment, subject to Section 7.7 below, in a lump sum in cash five
(5) days after the Date of Termination, of an amount equal to the current Annual
Base Salary as in effect on the Disability Effective Date that would have been
paid to the Executive had the Executive remained in the Company’s employ through
the six-month period following the Disability Effective Date, and (iii) the
timely payment or provision of Other Benefits (as defined in Section 4.1(d))
including disability benefits pursuant to the terms of any plan, policy or
arrangement of the Company.
     4.4 Termination for Cause, Pursuant to the Annual Termination Option or for
Other than Good Reason. If the Executive’s employment shall be terminated for
Cause or pursuant to the Annual Termination Option during the Employment Period,
this Agreement shall terminate without further obligations to the Executive
other than the obligation to pay to the Executive Accrued Obligations (as
defined in Section 4.1(a)). If the Executive terminates his employment with the
Company during the Employment Period (excluding a termination for Good Reason),
this Agreement shall terminate without further obligations to the Executive,
other than for Accrued Obligations (as defined in Section 4.1(a)) and the timely
payment or provision of Other Benefits (as defined in Section 4.1(d)). In such
case, all Accrued Obligations shall be paid to the Executive in a lump sum in
cash within thirty (30) days of the Date of Termination, with the date of
payment within such thirty (30) day period to be determined by the Company. If
the Executive’s employment shall terminate for the reasons stated in this
Section, the provisions of Section 5 shall continue to apply.
     4.5 Non-Exclusivity of Rights. Except as provided in Section 4.1(c) and
Section 5.4, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or an affiliate of the Company and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any other contract or agreement with the
Company. Amounts which are vested benefits which the Executive is otherwise
entitled to receive under any plan, program, policy or practice of, or any
contract or agreement with, the

8



--------------------------------------------------------------------------------



 



Company or an affiliate of the Company at or subsequent to the Date of
Termination, shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.
     4.6 Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others.
     4.7 Resolution of Disputes. If there shall be any dispute between the
Company and the Executive (i) in the event of any termination of the Executive’s
employment by the Company, whether such termination was for Cause or pursuant to
the Annual Termination Option, or (ii) in the event of any termination of
employment by the Executive, as to whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or pursuant to the
Annual Termination Option or that the determination by the Executive of the
existence of Good Reason was not made in good faith, the Company shall, subject
to Section 7.7 below, pay into an escrow account with a financial institution
selected by the Executive (which escrowed funds shall not be withdrawn until
such a final, nonappealable judgment is rendered with respect thereto) all
amounts that the Company would be required to pay or provide pursuant to
Section 4.1 as though such termination were by the Company other than for Cause
(but not pursuant to the Annual Termination Option) or by the Executive with
Good Reason, and the Company shall provide all benefits (or cause the provision
thereof), to the Executive and or the Executive’s family or other beneficiaries,
as the case may be, that the Company would be required to pay or provide
pursuant to Section 4.1 as though such termination were by the Company other
than for Cause (but not pursuant to the Annual Termination Option) or by the
Executive with Good Reason.
Section 5: Non-Competition; Confidential Information; Other Company Employees;
Injunctive Relief; Enforcement
     5.1 Non-Compete Agreement.
     5.1(a) It is agreed that either: (i) during the Term of this Agreement and
for a period ending two years thereafter; or (ii) if the Executive’s employment
is terminated during the Term of this Agreement for Cause or by the Executive
for other than Good Reason, then until the date two years after the Date of
Termination (such two-year period, along with the two-year period referenced in
the preceding clause (i), the “Restricted Period”), the Executive shall not,
directly or indirectly, compete in any way with the business of the Company. For
the purposes of this Section 5.1, the term “compete in any way with the business
of the Company” shall mean the entering into or attempting to enter into any
business competitive with the excess workers’ compensation, large deductible,
primary workers’ compensation, surety, bail bonds, captive insurance products or
program business of the Company in any geographic area where the Company
conducts business during the Term; and/or the entering into or attempting to
enter into any competitive business transactions with any insured client or
prospect of the Company. The words “directly or indirectly” as they modify the
word “compete” shall

9



--------------------------------------------------------------------------------



 



include acting as a director, officer, agent, representative, employee or
consultant of any enterprise which so competes and includes any direct or
indirect participation in such competing enterprise as a material creditor,
owner, lender, partner, limited partner, joint venturer, or stockholder (except
as a stockholder holding less than one percent interest in a corporation whose
shares are traded on a national securities exchange or quoted on the National
Association of Securities Dealers Automated Quotation System).
     5.1(b) In addition to the provisions of Section 5.1(a), the Executive
agrees that, if the Executive’s employment is terminated during the Term of this
Agreement, regardless of the reason for such termination, the Executive will
not, in concert or coordination with any of the other individuals comprising
Company Management on the date hereof (including but not limited to acting in
any of the capacities referenced in the third sentence of Section 5.1(a) for the
same competing enterprise or affiliated competing enterprises), directly or
indirectly compete in any way with the business of the Company for a period of
two years following the Date of Termination.
     5.2 Confidential Information. Employee shall not, either directly or
indirectly, except as required in the course of Employee’s duties with the
Company, disclose or use at any time, during his employment or after its
termination, any Confidential and Proprietary Information (as defined below) of
the Company, which is or has been discovered, developed or provided during the
course of his employment. All Confidential and Proprietary Information of the
Company to which Employee is provided access, uses, acquires or develops, shall
be and continue to be the sole property of the Company. At the termination of
employment, Employee shall return to the possession of the Company, any
materials or copies involving any Confidential and Proprietary Information and
shall not retain any such materials or make and retain any copies thereof.
Confidential and Proprietary Information is defined to include all secret or
confidential information, knowledge or data which shall have been obtained by
the Executive during his employment with the Company and which shall not be or
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement), including but not limited to
the following: (1) client, customer, policyholder, renewal, broker/agent, or
service company lists; (2) specific quotations and rating, pricing or premium
information for a book or segment of a book of business; (3) specific claim
information and claim history or development information, including actuarial
information, for a book or segment of a book of business; (4) presentations,
quotations, feasibility studies, and reports pertaining to excess workers’
compensation, large deductible/primary workers’ compensation, captive insurance
products and/or program business; (5) any financial information not generally
available to the public through the annual statement; (6) reinsurance structure
including identity of reinsurers, pricing, coverage, terms, etc.; and (7) any
documents, copies, computer listings, computer programs, disks, tapes, system
documentation and manuals containing the above referenced information.
     5.3 Other Company Employees. While Employee is employed by the Company and
during the Restricted Period, Employee will not employ, solicit, attempt to
employ or assist anyone else in employing in any capacity any other person who
is employed by the Company. Employee recognizes that such persons, in varying
degrees, have access to Confidential and Proprietary Information, and that
Employee’s solicitation or assistance in the solicitation of such

10



--------------------------------------------------------------------------------



 



persons would be seriously disruptive to the Company, and that such
solicitations would undermine the confidentiality of proprietary information,
and impair the relationship between the Company and its employees.
     5.4 Injunctive Relief; Effect on Options. The Executive acknowledges that
it would be difficult to measure the damage to the Company from any breach by
the Executive of the terms set forth in Sections 5.1, 5.2, or 5.3 (each, a
“Section 5 Breach”), that injury to the Company from any such breach would be
incalculable and irremediable, and that monetary damages would therefore be an
inadequate remedy for any such breach. Accordingly, the Executive agrees that in
the event of a Section 5 Breach, in addition to any other remedies the Company
may have, (a) the Company shall be entitled to a preliminary and permanent
injunction to restrain any such breach by the Executive and (b) notwithstanding
anything to the contrary contained in the Award Agreement, the Options shall be
forfeited and terminate in their entirety. Upon a final, nonappealable judgment
by a court of competent jurisdiction declaring that the Executive has committed
a Section 5 Breach, he shall indemnify the Company and hold the Company harmless
against any loss, cost, liability or expense incurred by the Company by reason
of such breach.
     5.5 Survival of Provisions. Notwithstanding any other provision of this
Agreement to the contrary, the provisions of this Section 5 shall survive the
termination of this Agreement to the extent set forth in this Section 5.
     5.6 Enforcement. To the extent that the terms set forth in this Section 5
or any word, phrase, clause, or sentence thereof (including without limitation
any geographical or temporal restrictions contained in this Section 5) shall be
found to be illegal or unenforceable for any reason, such word, phrase, clause
or sentence shall be modified or deleted in such a manner so as to afford the
Company the fullest protection commensurate with making this Section 5, as
modified, legal and enforceable under applicable laws, and the balance of this
Section 5, or part thereof, shall not be affected thereby, the balance being
construed as severable and independent.
Section 6: Mergers and Consolidations; Assignability. If the Company is merged
or consolidated into or with any other entity or entities, or in the event that
substantially all of the assets of the Company or any such entity are sold or
otherwise transferred to another entity, the provisions of this Agreement shall
be binding upon and shall inure to the benefit of the continuing entity or the
entity resulting from such merger, conversion or consolidation or the entity to
which such assets are sold or transferred. In addition, this Agreement shall be
binding upon the Company and its subsidiaries, if any, and any successor entity
including any receiver, rehabilitator, liquidator or regulator. Except as
provided in the immediately preceding sentence, this Agreement shall not be
assignable by the Company or any such entity. This Agreement shall not be
assignable by the Executive, but in the event of his death it shall be binding
upon and inure to the benefit of the Executive’s legal representatives, heirs
and executors to the extent required to effectuate its terms. This Agreement
shall be binding upon and shall inure to the benefit of the Company and any
successor or assignee of the Company. For the purposes of this Agreement, the
term “successor” shall include any person, firm, corporation or other business
entity which at any time, whether by merger, purchase or otherwise, shall
acquire all or substantially all of the assets or business of the Company.

11



--------------------------------------------------------------------------------



 



Section 7: Miscellaneous.
     7.1 Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses as set forth below or to such other address as one party
may have furnished to the other writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
Notice to Executive:
Mark A. Wilhelm
8 Lochinvar
Town & Country, MO 63131
Notice to the Company:
Safety National Casualty Corporation
2043 Woodland Parkway
Suite 200
St. Louis, Missouri 63146
Attn: Chairman
With a copy to:
Delphi Capital Management, Inc.
590 Madison Avenue, 30th Floor
New York, New York 10022
Attention: President
     7.2 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
     7.3 Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation or shall have been elected
by the Executive.
     7.4 Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may be hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
     7.5 Indemnification of Executive. If the Company breaches any section of
this Agreement, the Executive shall be entitled to pursue his remedies at law,
and the Company agrees to indemnify the Executive and hold the Executive
harmless against any loss, cost,

12



--------------------------------------------------------------------------------



 



liability or expense incurred by the Executive by reason of the breach or
non-fulfillment of any agreement, representation or warranty contained in this
Agreement.
     7.6 Applicable Law; Entire Agreement; Amendment. This Agreement shall be
governed by and construed in accordance with the laws of the State of Missouri,
without reference to its conflict of law principles. This Agreement contains the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes any and all other agreements regarding the same whether oral or
in writing. This Agreement shall be amended only pursuant to a written
instrument executed by the Executive and the Company, which instrument shall be
subject to the prior written consent of Delphi.
     7.7 Section 409A. It is intended that this Agreement will comply with
Section 409A of the Code (and any regulations and guidelines issued thereunder)
to the extent the Agreement is subject thereto, and the Agreement shall be
interpreted on a basis consistent with such intent. Notwithstanding any
provision to the contrary in this Agreement, if the Executive is deemed on the
date of his “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) to be a “specified employee” (within the meaning of Treas.
Reg. Section 1.409A-1(i)), then with regard to any payment that is required to
be delayed pursuant to Section 409A(a)(2)(B) of the Code, the portion, if any,
of such payment so required to be delayed shall not be made prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of his
“separation from service”, or (ii) the date of his death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments delayed pursuant to this
Section shall be paid to the Executive in a lump sum and any remaining payments
due under this Agreement shall be paid in accordance with the normal payment
dates specified for them herein. The Company shall not have any obligation to
indemnify or otherwise protect the Executive from any obligation to pay any
taxes pursuant to Section 409A of the Code. Notwithstanding any provision of
this Agreement to the contrary, for purposes of Section 4 the Executive will be
deemed to have terminated his employment on the date of his “separation from
service” with the Company. With respect to all reimbursement arrangements of the
Company and its subsidiaries provided for herein that constitute deferred
compensation for purposes of Section 409A of the Code, the following conditions
shall be applicable: (i) the amount eligible for reimbursement under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement under such arrangement in any other calendar year, and (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.
     IN WITNESS WHEREOF, the Executive and the Company have caused this
Agreement to be executed as of the day and year first above written.

            SAFETY NATIONAL CASUALTY CORPORATION               By:   /s/ Chad W.
Coulter        Chad W. Coulter        Assistant Secretary   

                  By:   /s/ Mark A. Wilhelm        Executive: Mark A. Wilhelm   
         

13